FILED
                                                                                            Jan 19, 2022
                                                                                           10:20 AM(CT)
                                                                                            TENNESSEE
                                                                                       WORKERS' COMPENSATION
                                                                                          APPEALS BOARD

             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD

Gary Dickerson                          )              Docket No.        2020-03-0905
                                        )
v.                                      )              State File No. 48461-2020
                                        )
Dominion Development Group, LLC, et al. )
                                        )
                                        )
Appeal from the Court of Workers’       )
Compensation Claims                     )
Lisa A. Lowe, Judge                     )

                                    Affirmed and Remanded

In this interlocutory appeal, the employee asserts he sustained multiple injuries while
performing errands for the employer. Following an expedited hearing, the trial court
denied benefits, concluding the employee failed to show he is likely to prevail at trial in
establishing he provided timely notice of a work injury, in establishing his injuries were
work-related, or in establishing his injuries occurred in the course and scope of his
employment. The employee has appealed. Having carefully reviewed the record, we
affirm the trial court’s decision and remand the case.

Judge Pele I. Godkin delivered the opinion of the Appeals Board in which Presiding
Judge Timothy W. Conner and Judge David F. Hensley joined.

Gary Dickerson, Georgetown, Kentucky, employee-appellant, pro se

Joseph W. Ballard, Atlanta, Georgia, for the employer-appellee, Dominion Development
Group, LLC

                                     Memorandum Opinion 1

       Gary Dickerson (“Employee”) was working as a superintendent for a general
contractor, Dominion Development Group, LLC (“Employer”), when he was involved in
a motor vehicle accident. On February 28, 2020, an employee of another on-site
1
 “The appeals board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the appeals board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Tenn. Comp. R. & Regs. 0800-02-22-.03(1) (2020).
                                                   1
contractor asked Employee to follow him to a tire store to drop off his vehicle. Employee
requested permission from a supervisor, Logan Nico, but was advised that transporting
employees of other contractors was not part of his job duties and that he could run any
such errands on his lunch break. As a result, Employee and the other worker drove to the
tire store and then Employee brought him back to the work site during his lunch break.
At the conclusion of the workday, Employee took the other worker back to the tire store
to pick up his car and was later rear-ended by that employee while stopped at a red light.
The following week, Employee told Mr. Nico about the accident and showed him the
damage to his truck. According to Mr. Nico, Employee did not mention an injury, did
not request medical treatment, and did not claim that the accident was work-related.

       In March, Mr. Nico noticed Employee walking with a limp. When he questioned
Employee about his limp, Employee stated it “was probably due to gout,” and Mr. Nico
suggested that Employee see a doctor. After Employee saw his physician, he returned to
work and reported that the doctor confirmed his complaints were most likely related to
gout. Mr. Nico and his supervisor, Taylor Yoakely, both provided written statements
documenting their conversations with Employee that took place in March regarding his
limp. Mr. Yoakely’s statement included a notation that, after Employee’s termination in
April, Employee asked to file a workers’ compensation claim for his foot, claiming that a
window had fallen on his foot.

       Employee saw Dr. Viral Patel in April and was diagnosed with acute idiopathic
left foot gout, right-sided lower back pain with sciatica, and lumbar degenerative disc
disease. Employee was also seen by Dr. Patrick Ginney for foot pain, whose medical
records reflect Employee recalled “no injury or other inciting event.” Dr. Ginney offered
no opinion causally relating Employee’s conditions, any inability to work, or any need
for medical treatment to the February 28 motor vehicle accident. In addition, Employee
underwent diagnostic testing for his cervical and lumbar spine and left foot, and he
received treatment from Dr. Lance Hoffman, a pain management specialist.

        Employee filed a petition for workers’ compensation benefits in July 2020, and
Employer issued a notice of denial in August. At a September 28, 2021 expedited
hearing, Employer asserted Employee did not report a work-related injury or request
medical treatment after the February incident. According to Employer, Employee did not
report a claim until two months after the accident and then referenced a falling window as
the cause of his foot injury. Employer contended Employee’s physical complaints were
not related to the employment, pointing to medical records pre-dating the work incident
and documenting Employee’s diagnoses for low back pain, idiopathic left foot gout, and
cervical and lumbar degenerative disc disease. Further, Employer asserted that Employee
was involved in two additional motor vehicle accidents following the February 28
incident. Following the hearing, the trial court determined Employee failed to show he is
likely to prevail at trial in establishing that he gave timely notice of his injuries, that his


                                              2
injuries are work-related, and that he was in the course and scope of his employment at
the time of the accident. Employee has appealed.

       In his notice of appeal, Employee asserts he is “[a]ppealing for future medical
procedures that has [sic] not yet been address[ed]” and because “[f]alse information [was]
given to the Court.” Employee is self-represented in this appeal, as he was in the trial
court. Parties who decide to represent themselves are entitled to fair and equal treatment
by the courts. Whitaker v. Whirlpool Corp., 32 S.W.3d 222, 227 (Tenn. Ct. App. 2000).
However, as explained by the Court of Appeals,

       courts must also be mindful of the boundary between fairness to a pro se
       litigant and unfairness to the pro se litigant’s adversary. Thus, the courts
       must not excuse pro se litigants from complying with the same substantive
       and procedural rules that represented parties are expected to observe. . . .
       Pro se litigants should not be permitted to shift the burden of the litigation
       to the courts or to their adversaries.

Hessmer v. Hessmer, 138 S.W.3d 901, 903-04 (Tenn. Ct. App. 2003) (citations omitted).

       Initially, we note that even though multiple orders were issued extending the time
for Employee to file a transcript, neither a transcript of the expedited hearing or statement
of the evidence was filed. Thus, “the totality of the evidence introduced in the trial court
is unknown, and we decline to speculate as to the nature and extent of the proof presented
to the trial court.” Meier v. Lowe’s Home Centers, Inc., No. 2015-02-0179, 2016 TN
Wrk. Comp. App. Bd. LEXIS 30, at *3 (Tenn. Workers’ Comp. App. Bd. July 27, 2016).
Consistent with established Tennessee law, we must presume that the trial court’s rulings
were supported by sufficient evidence. See Leek v. Powell, 884 S.W.2d 118, 121 (Tenn.
Ct. App. 1994) (“In the absence of a transcript or a statement of the evidence, we must
conclusively presume that every fact admissible under the pleadings was found or should
have been found favorably to the appellee.”).

        In addition, Employee’s brief failed to articulate specific issues for our review,
failed to describe how the trial court purportedly erred in its rulings, and failed to provide
any relevant legal authority in support of his position. When an appellant fails to offer
substantive arguments on appeal, an appellate court’s ability to conduct meaningful
appellate review is significantly hampered. Holmes v. Ellis Watkins d/b/a Watkins Lawn
Care, No. 2017-08-0504, 2018 TN Wrk. Comp. App. Bd. LEXIS 7, at *3-4 (Tenn.
Workers’ Comp. App. Bd. Feb. 13, 2018). Moreover, “where a party fails to develop an
argument in support of his or her contention or merely constructs a skeletal argument, the
issue is waived.” Sneed v. Bd. of Prof’l Responsibility of the Sup. Ct. of Tenn., 301
S.W.3d 603, 615 (Tenn. 2010). It is not our role to search the record for possible errors
or to formulate a party’s legal arguments where that party has provided no meaningful
argument or authority to support its position. Cosey v. Jarden Corp., No. 2017-01-0053,

                                              3
2019 TN Wrk. Comp. App. Bd. LEXIS 3, at *8 (Tenn. Workers’ Comp. App. Bd. Jan.
15, 2019). As Tennessee appellate courts have explained, were we to search the record
for possible errors and raise issues and arguments for Employee, we would be acting as
his counsel, which the law prohibits. See, e.g., Webb v. Sherrell, No. E2013-02724-
COA-R3-CV, 2015 Tenn. App. LEXIS 645, at *5 (Tenn. Ct. App. Aug. 12, 2015).

       Accordingly, we affirm the trial court’s order and remand the case. Costs on
appeal are taxed to Employee.




                                          4
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Gary Dickerson                                        )      Docket No. 2020-03-0905
                                                      )
v.                                                    )      State File No. 48461-2020
                                                      )
Dominion Development Group, LLC, et al.               )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Lisa A. Lowe, Judge                                   )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 19th day
of January, 2022.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Gary Dickerson                                                      X     garydickerson42058@gmail.com
 Joseph Ballard                                                      X     joseph.ballard@thehartford.com
 Lisa A. Lowe, Judge                                                 X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov